Citation Nr: 0906634	
Decision Date: 02/23/09    Archive Date: 03/03/09

DOCKET NO.  04-11 983A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to service connection for a chronic skin disorder 
claimed as the result of herbicide exposure. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Hannan, Counsel



INTRODUCTION

The appellant had active service from August 1969 to October 
1971, including service in Vietnam.  

This matter originally came before the Board of Veterans' 
Appeals (Board) on appeal from a September 2003 rating 
decision of the Pittsburgh, Pennsylvania Regional Office (RO) 
that, in part, denied the appellant's claim of entitlement to 
service connection for a chronic skin disorder claimed as the 
result of herbicide exposure. 

The Board most recently remanded the case for additional 
development in October 2007; the case has now been returned 
to the Board for appellate reviewed.


FINDINGS OF FACT

1.  The appellant had active service in the Republic of 
Vietnam during the Vietnam era. 

2.  There is no competent medical evidence showing that the 
appellant has any of the disorders specifically listed at 
38 C.F.R. § 3.309(e).

3.  The appellant was treated in service on one occasion each 
for tinea cruris, tinea pedis, cellulitis of the left ankle, 
a superficial ulcer of the right groin and pseudofolliculitis 
barbae (PFB); each one of these skin conditions was acute and 
transitory in nature.

4.  The appellant has not submitted competent evidence to 
establish a nexus between any in-service incident, including 
exposure to herbicides, and any skin disorder.

5.  The appellant's currently diagnosed dyshidrotic eczema is 
not attributable to his active military service, including 
exposure to herbicides.


CONCLUSION OF LAW

No skin disorder, including dyshidrotic eczema, claimed as a 
result of exposure to herbicides, has been shown to be 
incurred in or aggravated by the appellant's active duty 
service.  38 U.S.C.A. §§ 101, 1101, 1110, 1112, 1116, 1154, 
5102, 5103, 5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.1, 3.102, 3.159, 3.303, 3.306, 3.307, 3.309 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice from VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide in accordance 
with 38 C.F.R. § 3.159(b).  This notice must be provided 
prior to an initial unfavorable decision on a claim by the 
agency of original jurisdiction (AOJ).  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  

The appellant was notified of the information necessary to 
substantiate his service connection claim by correspondence 
dated in July 2003, and August 2003 (prior to the initial AOJ 
decision in this matter), and also in December 2006 
correspondence.  These documents informed the appellant of 
VA's duty to assist and what kinds of evidence the RO would 
help obtain.  In the August 2003 letter, the RO informed the 
appellant about what was needed to establish entitlement to 
service connection, including as related to Agent Orange 
exposure.  The letter informed the appellant of what evidence 
was required to substantiate service connection claims and of 
the appellant's and VA's respective duties for obtaining 
evidence.  The appellant was asked to submit evidence and/or 
information relating to the current diagnoses of the diseases 
caused by exposure to Agent Orange.  Therefore, VA has no 
outstanding duty to inform the appellant that any additional 
information or evidence is needed as to his service 
connection claim.

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. § 3.159(c), 
(d).  Here, VA obtained and reviewed the appellant's service 
medical treatment records from the Army.  VA medical 
treatment records were associated with the claims file and 
reviewed.  The appellant was afforded VA medical 
examinations.  The appellant was informed about the kind of 
evidence that was required and the kinds of assistance that 
VA would provide and he was supplied with the text of 
38 C.F.R. § 3.159.  The appellant did not provide any 
information to VA concerning available treatment records that 
he wanted the RO to obtain for him that were not obtained.  
The appellant was given more than one year in which to submit 
evidence after the RO gave him notification of his rights 
under the pertinent statute and regulations.  Therefore, 
there is no duty to assist or notify that is unmet.

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of Dingess v. 
Nicholson, 19 Vet. App. 473 (2006), which held that the 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include: 1) veteran status; 2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  The 
Court held that upon receipt of an application for a service-
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Additionally, 
this notice must include notice that a disability rating and 
an effective date for the award of benefits will be assigned 
if service connection is awarded.  The RO did advise the 
appellant of such information relating to effective dates and 
disability ratings in a December 2006 letter.  Furthermore, 
because the Board has denied each aspect of the appellant's 
claim for service connection, such information is not 
applicable to this case.

The appellant was provided with notice as to the medical 
evidence needed for service connecting a disability, 
including for disorders due to Agent Orange exposure, as well 
as the assistance VA would provide.  Therefore, there is no 
duty to assist that was unmet and the Board finds no 
prejudice to the appellant in proceeding with the issuance of 
a final decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993) (where the Board addresses a question that has not 
been addressed by the agency of original jurisdiction, the 
Board must consider whether the veteran has been prejudiced 
thereby).

All relevant facts with respect to the claim addressed in the 
decision below have been properly developed.  Under the 
circumstances of this case, a remand would serve no useful 
purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (strict adherence to requirements in the law does not 
dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).



The Merits of the Claim

In adjudicating a claim, the Board determines whether (1) the 
weight of the evidence supports the claim or, (2) whether the 
weight of the "positive" evidence in favor of the claim is in 
relative balance with the weight of the "negative" evidence 
against the claim.  The appellant prevails in either event.  
However, if the weight of the evidence is against the 
appellant's claim, the claim must be denied.  38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).

The appellant is seeking an award of service connection for a 
chronic skin condition diagnosed as dyshidrotic eczema which 
he claims is due to his exposure to herbicide agents in 
Vietnam.  The appellant served in Vietnam between January 
1970 and July 1971.

A determination of service connection requires a finding of 
the existence of a current disability and a determination of 
a relationship between that disability and an injury or 
disease incurred in service.  Watson v. Brown, 4 Vet. App. 
309, 314 (1993).  There must be medical evidence of a nexus 
relating an in-service event, disease or injury, and any 
current disability.  Caluza v. Brown, 7 Vet. App. 498 (1995), 
Grottveit v. Brown, 5 Vet. App. 91 (1993); 38 C.F.R. § 3.303.

To establish service connection for a disability, symptoms 
during service, or within a reasonable time thereafter, must 
be identifiable as manifestations of a chronic disease or 
permanent effects of an injury.  Further, a present 
disability must exist and it must be shown that the present 
disability is the same disease or injury, or the result of 
disease or injury incurred in or made worse by the veteran's 
military service.  Rabideau v. Derwinski, 2 Vet. App. 141, 
143 (1992); 38 C.F.R. § 3.303(a).

Service connection may be granted for a chronic disability 
resulting from a disease or injury incurred in or aggravated 
by active service.  38 U.S.C.A. §§ 1110, 1131.  Certain 
listed diseases will be considered to have been incurred in 
service if it is manifest to a degree of 10 percent or more 
within one year following the date of separation from service 
even though there is no evidence of such disease during 
service.  38 C.F.R. § 3.307.  In addition, service connection 
may be granted for any disease diagnosed after service when 
all the evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).

The resolution of an issue of service connection must be 
considered on the basis of the places, types and 
circumstances of a veteran's service as shown by service 
records, the official history of each organization in which 
the claimant served, his medical records and all pertinent 
medical and lay evidence.  Determinations relative to service 
connection will be based on review of the entire evidence of 
record.  38 C.F.R. § 3.303(a).

In addition, a veteran who, during active military, naval, or 
air service, served in the Republic of Vietnam during the 
Vietnam era is presumed to have been exposed to herbicides 
during that service.  38 U.S.C.A. § 1116; 38 C.F.R. § 3.307.  
If a veteran was exposed to an herbicide agent during active 
military, naval, or air service, presumptive service 
connection for numerous diseases will be established even 
though there is no record of such disease during service, 
provided that the disease is are manifest to a degree of 10 
percent or more at any time after service.  38 C.F.R. 
§§ 3.307(a)(6)(ii), 3.309(e).

The availability of presumptive service connection for a 
disability based on exposure to herbicides does not preclude 
a veteran from establishing service connection with proof of 
direct causation.  Stefl v. Nicholson, 21 Vet. App. 120 
(2007); see also Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 
1994).  The Secretary of VA, however, recently reiterated 
that there is no positive association between exposure to 
herbicides and any other condition for which he has not 
specifically determined that a presumption of service 
connection is warranted.  See 72 Fed. Reg. 32395 (Jun. 12, 
2007).  

Review of the appellant's service medical treatment records 
includes mention of treatment for a few skin conditions 
during his active service.  In March 1970, the appellant was 
treated for cellulitis of the left ankle, as well as for 
'jungle rot' and he was treated in May 1970 for a superficial 
ulcer of the right groin.  In June 1970, the appellant was 
noted to have a rash in the groin area.  The appellant 
underwent a medical examination in September 1970; he did not 
complain of any skin condition.  On examination, PFB was 
noted.  No skin pathology other than PFB was noted at the 
time of the appellant's service separation examination in 
September 1971.

The claims file includes copies of VA medical treatment 
records dated between October 2002 and August 2004.  A May 
2003 note states that the appellant had a diabetic ulcer of 
two days' duration.  During the review of systems (ROS) 
conducted in October 2003, the skin section was negative.  On 
physical examination, the appellant's skin was normal.  In 
another October 2003 note, stasis dermatitis of the lower 
extremities was noted.  (The Board notes that such a finding 
is listed as related to diseases of the heart under 38 C.F.R. 
§ 4.104, Diagnostic Code 7114.)  A November 2003 primary care 
note states that the appellant's skin was intact.  A June 
2004 'nursing assessment on admission' note states that the 
appellant had normal skin.  None of appellant's VA health 
care providers has diagnosed any chronic skin condition 
attributed exposure to Agent Orange or other herbicide and 
none has classified any skin pathology as chloracne.  

The appellant underwent a VA medical examination in March 
2004.  He gave a history of a hand skin condition for 30 
years.  He said that he had seen a dermatologist in the 1980s 
and that the diagnosis had been eczema.  The appellant also 
reported that the condition on the skin of his hands occurred 
between February and May and that he treated it with over-
the-counter products.  On physical examination, eczema was 
noted on the palmar surfaces of the hands only.  The examiner 
rendered a diagnosis of eczema of the palmar surfaces of both 
hands.  

The appellant underwent another VA medical examination in 
January 2007; color photographs were taken of his hands.  The 
appellant was unable to recall whether the onset of the hand 
skin condition was during service or after service.  On 
physical examination, the examiner found that no signs of 
skin disease were present.  The examiner rendered a diagnosis 
of dyshidrotic eczema with no lesions or findings on the 
current examination.  The examiner also submitted an addendum 
to the report of this examination in September 2008.  The 
examiner stated that the appellant's in-service groin rash 
was most likely tinea cruris, and that the jungle rot was 
most likely tinea pedis.  The examiner also stated that the 
left ankle cellulitis was a self-limited bacterial infection, 
as was the right groin infection.  The examiner also noted 
that PFB is related to shaving.  The examiner opined that 
there was no relationship between any one of the appellant's 
in-service skin conditions and his current dyshidrotic 
eczema; she also stated that there was no support in the 
medical literature for any such etiologic relationship.  The 
examiner further stated that it was less likely than not that 
the current dyshidrotic eczema had its onset during service 
and that it was less likely than not that the dyshidrotic 
eczema was related to any in-service skin condition.  
Furthermore, the examiner opined that the appellant's current 
dyshidrotic eczema was less likely than not related to 
herbicide exposure.  

In the present case, the evidence of record indicates that 
the appellant had active service in Vietnam where he was 
exposed to herbicides.  However, to date, the medical 
evidence does not indicate that he has been diagnosed with 
any one of the presumptive diseases enumerated by the 
Secretary pursuant to the statute.  See 38 C.F.R. §§ 3.307, 
3.309(e).  The only skin disorder entitled to the presumption 
of service incurrence due to Agent Orange exposure is 
chloracne or other acneform disease consistent with chloracne 
and the appellant has never been diagnosed with chloracne or 
other acneform disease consistent with chloracne.  
Dyshidrotic eczema, tinea cruris, tinea pedis, cellulitis and 
PFB are not entitled to the presumption of service incurrence 
due to Agent Orange exposure.  The appellant is not entitled 
to a presumption that his claimed dyshidrotic eczema is 
related to exposure to herbicide agents used in Vietnam. 

Moreover, with regard to alleged skin disorders, regulations 
specifically state that dermatologic symptoms must become 
manifest to a compensable degree with one year of the 
veteran's service in Vietnam.  38 C.F.R. § 3.307(a)(6).  The 
record does not show that the appellant was treated for any 
manifestations of any dyshidrotic eczema within one year of 
his July 1971 departure from the Republic of Vietnam.  As a 
matter of law, the appellant cannot receive the benefit of a 
presumption that his claimed skin condition was caused by his 
exposure to Agent Orange or other herbicidal agent.

As previously noted, the presumption is not the sole method 
for showing causation, and thereby establishing service 
connection.  In other words, the fact that a veteran does not 
meet the requirements of 38 C.F.R. § 3.309 does not in and of 
itself preclude him from establishing service connection as 
he may, in the alternative, establish service connection by 
way of proof of actual direct causation, showing that his 
exposure to an herbicide during service caused any current 
disorders.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(d).  The 
Board will now assess the appellant's claim on a direct 
basis.

Direct service connection can be established by "showing that 
the disease or malady was incurred during or aggravated by 
service," a task which "includes the difficult burden of 
tracing causation to a condition or event during service."  
Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).  In 
order to prevail on direct service connection there must be 
medical evidence of a current disability; medical evidence, 
or in certain circumstances, lay evidence of in-service 
occurrence or aggravation of a disease or injury; and medical 
evidence of a nexus between an in-service injury or disease 
and the current disability.  See Hickson v. West, 12 Vet. 
App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 341, 
346 (1999). 

A veteran may still be entitled to a grant of service 
connection on a direct basis if it can be shown that a 
condition had its onset during his military service, or 
became manifest to a compensable degree within one year of 
his separation from such service.  See Combee v. Brown, 34 
F.3d 1039 (Fed. Cir. 1994).  As to the appellant's claim for 
a skin disorder, diagnosed as dyshidrotic eczema, there is no 
medical evidence of record to establish that he complained 
of, or was treated for, any such skin problem while he was on 
active duty.  There is no evidence of record that the 
appellant experienced any such dyshidrotic eczema to a 
compensable degree within one year of his separation from 
service in October 1971.  The appellant is unable to remember 
whether the claimed condition started in service or after 
service, although he has reported initial treatment in the 
1980s.  The claimed dyshidrotic eczema is not documented in 
the clinical evidence of record until many years after the 
appellant's discharge from service in October 1971.  Finally, 
there is no diagnosis of chloracne anywhere in the record.

There is no evidence of record that the appellant was 
clinically noted to have any chronic skin condition until 
many years after service; the diagnosis of eczema was first 
documented in the March 2004 VA medical examination.  
Furthermore, there is no competent medical opinion that 
etiologically links any current skin pathology to any aspect 
of the appellant's active military duty.  There is no 
competent medical opinion of record that links dyshidrotic 
eczema to a service-connected disability, either.  

The question of causality of a disorder is one which requires 
competent medical evidence.  By "competent medical 
evidence" is meant in part that which is provided by a 
person who is qualified through education, training, or 
experience to offer medical diagnoses, statements, or 
opinions.  38 C.F.R. § 3.159(a).  As noted above, the 
appellant was advised to provide such substantiating 
evidence.  The claimant does not meet this burden by merely 
presenting his opinion because he is not a medical health 
professional and his opinion does not constitute competent 
medical authority.  Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).

The absence of any diagnosis of the claimed dyshidrotic 
eczema in the service medical records dated between 1969 and 
1971 constitutes negative evidence tending to disprove the 
assertion that the appellant incurred any chronic skin 
disorder during his active service.  See Forshey v. West, 12 
Vet. App. 71, 74 (1998), aff'd sub nom. Forshey v. Principi, 
284 F.3d 1335, 1358 (Fed. Cir. 2002) (noting that the 
definition of evidence encompasses "negative evidence" 
which tends to disprove the existence of an alleged fact); 
see also 38 C.F.R. § 3.102 (noting that reasonable doubt 
exists because of an approximate balance of positive and 
"negative" evidence).  The lack of any evidence of a 
diagnosis of any skin condition until more than thirty years 
after the appellant's 1971 separation from service is itself 
evidence which tends to show that no chronic skin disorder 
was incurred in service.

In Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000), the 
United States Court of Appeals for the Federal Circuit 
affirmed a decision by the Court which held that evidence of 
a prolonged period without medical complaint can be 
considered, along with other factors concerning the 
claimant's health and medical treatment during and after 
military service, as evidence of whether a preexisting 
condition was aggravated by military service.  The trier of 
fact should consider all the evidence including the 
availability of medical records, the nature and course of the 
disease or disability, the amount of time that elapsed since 
military service, and any other relevant facts.  See Dambach 
v. Gober, 223 F.3d 1376, 1380-81 (Fed. Cir. 2000) (holding 
that the absence of medical records during combat conditions 
does not establish absence of disability).  Although Maxson 
is not directly on point in this case, as it deals with 
aggravation in service and not service connection, it does 
imply that, when appropriate, the Board may consider the 
absence of evidence when engaging in a fact finding role.

Because the totality of the medical and nonmedical evidence 
of record shows that the appellant's currently demonstrated 
dyshidrotic eczema cannot be said to be related to service by 
way of direct incurrence or by manifestation within the 
presumptive period or by secondary service connection, the 
Board concludes that the claim for entitlement to service 
connection for any such skin disorder must be denied.  Thus, 
the evidence of record is not in equipoise on the question of 
whether the appellant's claimed dyshidrotic eczema should be 
service connected.

For the foregoing reasons, the Board finds that the 
preponderance of the evidence is against the skin disorder 
(dyshidrotic eczema ) service connection claim.  Because the 
preponderance of the evidence is against the appellant's 
service connection claim under all applicable theories, the 
benefit of the doubt doctrine does not apply.  Ortiz v. 
Principi, 274 F.3d 1361, 1365 (Fed. Cir.).


ORDER

The claim for service connection for a chronic skin disorder, 
including as due to herbicide exposure, is denied.



____________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


